Title: To Thomas Jefferson from Martha Jefferson Randolph, 2 July 1792
From: Jefferson, Martha (Martha Jefferson Randolph),Randolph, Martha Jefferson
To: Jefferson, Thomas



Dear Papa
Monticello July 2 1792

I have just recieved yours of June 22. The sudden departure of the post who entered Charlottesville the morning and left it before dinner prevented my writing Last week tho Mr. Randolph did and sent his letter after him as far as fluvana courthouse before they could overtake him. To his iregularity is owing that which you complain of in the receipt of my letters. I am very sorry you cannot fix the time of your departure. As it aproches my anxiety augments. All other thoughts give way to that of shortly seeing two people so infinitely dear to me. What I told you of my garden is really true. Indeed if you see it at a distance it looks very green but it does not bear close examination the weeds having taken possession of much the greater part of it. Old George is so slow that by the time he has got to the end of his labour he has it all to do over again. 2 of the acasia’s are come up and are flourishing. I have visited the two Mrs. Lewis’s. The young lady appears to be a good little woman tho most intolerable weak. However she will be a near neighbor and of course worth cultivating. Dear little Anna has been in very bad health her illness having been occasioned by worms. Dr. Gilmer advised the tincture of sacre the effects of which were allmost imediate. She still looks badly but I imagine that may be partly owing to her cutting teeth. I must now trouble you with some little commissions of mine. The glass of one of those handsome engravings I brought in with me has by some accident got broke and not being able to suply the place of it in Richmond I should be extremely obliged to you to bring me one according to the measure and also a small frame with a glass to it for a picture of the size of the enclosed oval paper. Adieu my dear papa. The heat is incredible here. The thermometer has been at 96 in Richmond and even at this place we have not been able to sleep comfortably with every door and window open. I dont recolect ever to have suffered as much from heat  as we have done this summer. Adieu my Dearest Father. Believe me with tender affection yours

M. Randolph

